Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D filed on October 1, 2008 (including additional amendments thereto) with respect to the shares of Common Stock, par value $0.01 per share, of Multimedia Games, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: October 1, 2008 DOLPHIN LIMITED PARTNERSHIP I, L.P. By: Dolphin Associates, LLC General Partner By: Dolphin Holdings Corp. Managing Member By: /s/ Donald T. Netter Donald T. Netter Chairman, Chief Executive Officer, President and Senior Managing Director DOLPHIN LIMITED PARTNERSHIP III, L.P. By: Dolphin Associates III, LLC General Partner By: Dolphin Holdings Corp. III Managing Member By: /s/ Justin A. Orlando Justin A. Orlando Vice President and Managing Director DOLPHIN FINANCIAL PARTNERS, L.L.C. By: /s/ Donald T. Netter Donald T. Netter Manager DOLPHIN ASSOCIATES, LLC By: Dolphin Holdings Corp. Managing Member By: /s/ Donald T. Netter Donald T. Netter Chairman, Chief Executive Officer, President and Senior Managing Director DOLPHIN ASSOCIATES III, LLC By: Dolphin Holdings Corp. III Managing Member By: /s/ Justin A. Orlando Justin A. Orlando Vice President and Managing Director DOLPHIN HOLDINGS CORP. By: /s/ Donald T. Netter Donald T. Netter Chairman, Chief Executive Officer, President and Senior Managing Director DOLPHIN HOLDINGS CORP. III By: /s/ Justin A. Orlando Justin A. Orlando Vice President and Managing Director /s/ Donald T. Netter DONALD T. NETTER /s/ Justin A. Orlando JUSTIN A. ORLANDO
